Citation Nr: 1727879	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1974 to July 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a November 2016 Travel Board hearing before the undersigned Veterans Law Judge at the San Antonio RO.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  A May 1984 rating decision denied service connection for a back disability, and the RO continued to deny the claim in a July 1984 statement of the case; the Veteran did not file a timely substantive appeal, and no evidence or new service records were received within one year of the RO decision.

2.  The evidence associated with the claims file subsequent to the May 1984 rating decision denying service connection for a back disability is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.

3.  Symptoms of a back disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree during or within one year of active service; and there is no medical nexus between the current back disability and active service.

4.  The evidence of record does not show that the Veteran's bilateral hearing loss or tinnitus is related to in-service loud noise exposure, nor did hearing loss or tinnitus manifest to a compensable degree during or within one year of active service.  

5.  On November 18, 2016, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal regarding entitlement to service connection for hypertension and prostate cancer.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision, which denied service connection for a back disability, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The evidence relating to the back disability claim received subsequent to the May 1984 rating decision is new and material, and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 

5.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

6.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for prostate cancer.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Back Disability Claim

In March 1984, the Veteran filed an initial claim for service connection for a back disability.  The claim was denied in a May 1984 rating decision, which found no evidence of a current disability.  The Veteran filed a timely notice of disagreement (NOD), and the RO issued a statement of the case (SOC) continuing to deny the claim for service connection.  The Veteran did not file a timely substantive appeal, and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the May 1984 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In September 2009, the Veteran filed a request to reopen his claim of entitlement to service connection for a back disability, and, in the August 2010 rating decision on appeal, the RO reopened and denied the claim, finding no evidence of a medical nexus between the claimed disorder and active service.  

Since the last final denial in May 1984, the Veteran submitted evidence of a current back disability as well as a January 2017 favorable nexus opinion from a private physician.  Therefore, the Board finds that the evidence added to the record since the last final denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for a back disability is reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus) or arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates current diagnoses of arthritis, hearing loss, and tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis, a hearing loss disability, or tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, hearing loss, or tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Back Disability

The Veteran contends that he injured his back during active service and that he has had back pain ever since.  Specifically, in March 1975, during active service, he fell off of the wing of an airplane while performing maintenance work on the aircraft and landed on his back.  He avers that this incident is the source of his current back disability.   

Service treatment records confirm that he fell off of the wing of a plane in March 1975.  He reported right-sided back pain.  On physical examination, there was no pain on motion, and the clinician prescribed heat and pain medication.  An x-ray study performed five days later was within normal limits.  

In May 1975, the Veteran again reported right-sided mid to low-back pain without radiation, and the clinician prescribed home exercises.

About one month later, in June 1975, clinical evaluation of the spine was marked as normal at the separation examination, and the Veteran checked "no" next to "recurrent back pain" on his Report of Medical History, weighing against a finding of chronic back pain during active service.    

Following separation from service, as discussed above, in 1984, the Veteran filed a claim of entitlement to service connection for a back disability.  However, he did not submit any treatment records showing a current back disability, nor were any treatment records received.  In a May 2010 Statement in Support of Claim, the Veteran stated that he told a doctor about his back pain in 1984, but was told that if he wanted treatment, he would have to be hospitalized for six months for further evaluation and treatment, and that he declined treatment.  

The first documentation of treatment for a back problem following service separation was in October 2005, when the Veteran complained of back pain ever since his injury during active service.  He clarified that the back pain had come and gone since that time, but had increased in frequency and severity recently.  Notably, he described the pain in the left lower side of his back, whereas the pain he reported during service was located on the right side.  Physical examination revealed tenderness in the left lower back, but the Veteran had full range of motion.  The clinician assessed back pain and ordered an x-ray study, which revealed very minimal end-plate spondylosis changes present at multiple levels, but was otherwise unremarkable.  

The Veteran was afforded a VA examination in February 2016.  The VA examiner assessed degenerative arthritis diagnosed in 2012, and spondylosis diagnosed in 2005.  The examiner opined that the current back disability was less likely than not incurred in or caused by the claimed in-service injury, reasoning that, during active service, the back condition was acute, and that there was no evidence of chronicity of care.  

In January 2017, the Veteran submitted a Physician's Questionnaire completed by a private physician, Dr. C., who stated that he had treated the Veteran for more than five years and reviewed his service treatment records.  Dr. C. opined that it is at least as likely as not that his current back condition is due to or aggravated by his service, further stating that the in-service accident caused the back condition, which worsened over time with his labor activities.  No rationale was provided.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the competent evidence demonstrates there is no relationship between the Veteran's current back disability and his military service, including no credible evidence of continuous or recurrent symptoms of a back disability during active service, continuous or recurrent symptomatology of the back disability following service separation, or competent medical evidence establishing a link between the current back disability and active service.  Therefore, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for the back disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.

First, as discussed above, service treatment records show a temporary and acute episode of back pain that resolved quickly and completely prior to separation, and the preponderance of the evidence demonstrates that the Veteran did not have continuous or recurrent symptoms of a back disability during active service.  This is demonstrated by the normal clinical evaluation of the spine as well as the Veteran's own denial of recurrent back pain at the June 1975 separation examination.  

Next, the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of back arthritis until 2012.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a back disability have not been continuous or recurrent since separation from active service in July 1975.  As noted above, the June 1975 separation examination report is silent as to any symptoms of a back disability.  

The first post-service documentation of back problems was in 1984, as outlined above, when the Veteran filed his initial claim for service connection.  The absence of post-service complaints, findings, diagnosis, or treatment for a back disability for nine years after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a back disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a back disability have not been continuous or recurrent since service separation includes the October 2005 treatment notes indicating that the Veteran stated that his back pain had been intermittent since active service, providing highly probative evidence against his current claim of continuous or recurrent symptoms of a back disability since active service, as it is expected he would provide an accurate history for the purpose of receiving the best treatment.  

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent back disability symptoms since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of his back disability, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of a back disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the June 1975 separation examination report, which demonstrate that the two episodes of back pain were not chronic and resolved prior to service separation; the post-service treatment note from 2005 indicating that the Veteran reported intermittent back pain since active service; and the lack of any documentation of reports or treatment for a back disability until 1984, nine years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of a back disability since service so as to warrant a grant of service connection. 

Finally, the Board finds that the weight of the competent medical evidence weighs against a finding of a medical nexus between the current back disability and active service.  

In this regard, the Board finds that the 2016 VA nexus opinion, discussed above, is the most probative evidence of record and outweighs the 2017 opinion of Dr. C, also discussed above.  The VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner interviewed and examined the Veteran, was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinion in the report.  By contrast, Dr. C. provided no rationale for his opinion, and while he stated he reviewed the service treatment records, it is unclear whether he had access to the complete claims file.  

The Board acknowledges the Veteran's belief that his current back disability is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hearing Loss and Tinnitus

The Veteran states that his current hearing loss and tinnitus were caused by noise exposure during active service.  Specifically, he states that he was exposed to the noise of aircraft during active service as an aircraft maintenance specialist.

In this case, exposure to loud noise during active service is demonstrated by the evidence.  The question before the Board is whether the current hearing loss and tinnitus are related to the in-service noise exposure.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Reviewing the evidence of record, the Veteran's service treatment records include a November 1973 service enlistment examination report which includes the results of an audiogram that revealed puretone thresholds of 20, 20, 10, and 5 decibels in the right ear, and 30, 10, 10, and 5 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  Although the audiogram demonstrated some degree of hearing loss in the left ear under Hensley, the Veteran checked "no" next to "hearing loss" on his Report of Medical History and was assigned a "1" for hearing and ears, indicating no problems with his hearing.   

At the June 1975 separation examination, the Veteran again checked "no" next to "hearing loss" on his Report of Medical History, providing highly probative evidence against a finding that he had chronic hearing loss or tinnitus symptoms during active service.  In addition, an audiogram revealed puretone thresholds of 10, 5, 10, 5, and 5 decibels in the right ear, and 10, 10, 5, 10, and 5 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Notably, the separation audiogram showed improvement in the puretone thresholds as compared to the time of enlistment, also weighing against a finding of chronic hearing loss or tinnitus symptoms during active service.    

Decades following separation from service in 1975, in December 2008, the Veteran sought treatment for hearing loss and tinnitus in the left ear beginning two weeks prior.  Audiometric testing revealed puretone thresholds of 15, 15, 15, and 10 decibels in the right ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively, and complete neurosensory hearing loss in the left ear.  Speech discrimination was 96 percent in the right ear.  Notably, a hearing loss disability was not demonstrated in the right ear at that time.  The clinician assessed sudden neurosensory hearing loss in the left ear.  This is the first documentation of a left ear hearing loss disability.  

An April 2009 MRI study of the internal auditory canals ruled out an acoustic tumor or mass lesion as the cause of the sudden hearing loss and tinnitus in the left ear.  The Veteran reported improvement in his left ear hearing, and an audiogram revealed puretone thresholds of 20, 10, 10, and 15 decibels in the right ear, and 45, 55, 60, and 65 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  Speech discrimination was 96 percent in the right ear and 60 percent in the left ear.  The clinician assessed asymmetric neurosensory hearing loss, improving.  While the audiogram demonstrated some degree of hearing loss in the right ear under Hensley, a right ear hearing loss disability was not demonstrated.

A July 2009 audiogram demonstrated puretone thresholds of 25, 15, 15, and 20 decibels in the right ear, and 35, 45, 65, and 60 in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  Speech discrimination was 100 percent in the right ear and 52 percent in the left ear.  Again, no right ear hearing loss disability was demonstrated.  

An October 2009 audiogram revealed puretone thresholds of 10, 10, 15, and 20 decibels in the right ear, and 40, 40, 45, and 60 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz.  Speech discrimination was 100 percent in the right ear and 72 percent in the left ear.  The Veteran reported continued tinnitus, but stated that it was intermittent.  

He was afforded a VA examination in August 2010.  He reported working in construction and as a laborer following service separation, but stated that he used manual tools and was not around any heavy equipment while in the construction field.  He reported experiencing sudden permanent hearing loss in the left ear and tinnitus in 2009.  An audiogram revealed puretone thresholds of 15, 15, 20, 20, and 25 decibels in the right ear, and 45, 45, 60, 60, and 65 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 98 percent in the right ear and 80 percent in the left ear.  The VA examiner opined that the current hearing loss and tinnitus were not related to military noise exposure, reasoning that review of the Veteran's service medical record revealed no significant threshold shift when comparing audiometric thresholds obtained at the enlistment physical to those obtained at the separation physical.  Indeed, hearing was normal in both ears at the time of enlistment and separation.  The examiner further noted that hearing was still normal in the right ear at the current evaluation, and noted that the Veteran was seen in February 2009 for sudden hearing loss and tinnitus in the left ear.

A May 2012 audiogram revealed puretone thresholds of 20, 15, 25, 30, and 35 decibels in the right ear, and 40, 40, 60, 60, and 60 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Word recognition was 82 percent in the left ear and 100 percent in the right ear.  

A November 2016 audiogram conducted for the Veteran's employer revealed puretone thresholds of 45, 50, 65, 60, and 65 decibels in the left ear, and 20, 20, 30, 35, and 45 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  This is the first documentation of a right ear hearing loss disability.  

The Veteran submitted a January 2017 Physician's Questionnaire completed by a private physician, Dr. S.  Dr. S. stated that he had treated the Veteran for one month and reviewed his service treatment records.  He opined that the Veteran's hearing loss and tinnitus were due to or aggravated by his military service, but provided no rationale.  

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease (other than exposure to loud noise) manifesting a bilateral hearing loss disability or tinnitus during active service, and that the preponderance of the evidence demonstrates that symptoms of a bilateral hearing loss disability and tinnitus were not chronic in service.

As noted above, the service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of hearing loss or tinnitus.  Although some degree of left ear hearing loss was noted at enlistment, the Veteran did not report any hearing difficulties or tinnitus, and his examining clinician assigned a "1" for hearing and ears, indicating the absence of hearing problems.  Moreover, his puretone thresholds improved at separation as compared to the enlistment audiogram.      
  
For these reasons, the Board finds that the weight of the evidence is against a finding that a bilateral hearing loss disability and tinnitus manifested during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since separation from active service in July 1975.  As noted above, the June 1975 separation examination report is negative for any report or finding of hearing loss or tinnitus.  

Following separation from service in July 1975, the evidence of record does not show any complaints, diagnosis, or treatment for hearing loss or tinnitus until 2008, when the Veteran reported a sudden onset of hearing loss and tinnitus in the left ear.  Moreover, the first time subsequent to discharge from service that a hearing loss disability, as defined by VA regulations, was demonstrated in the right ear was by audiogram conducted in November 2016, as noted above.   

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for hearing loss and tinnitus for more than 30 years after service separation is one factor that tends to weigh against a finding of chronic symptoms of hearing loss or tinnitus after service separation.  See Buchanan (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of hearing loss and tinnitus have not been chronic since service separation includes the Veteran's own statements made when seeking treatment in 2008 and 2009, indicating that his left ear hearing loss and tinnitus began suddenly in 2008.  This provides highly probative evidence against the current claim that he has experienced hearing loss symptoms since active service.  He reiterated this history of symptom inception at the 2010 VA examination.  

The Board also finds that the preponderance of the evidence demonstrates that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no hearing loss or tinnitus symptoms during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6260.  Indeed, as discussed above, the evidence does not demonstrate a diagnosis or complaints of hearing loss or tinnitus until 2008.  For these reasons, the Board finds that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss and tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

As with the back disability claim, with regard to the Veteran's recent assertions made in the context of the current disability claim of chronic hearing loss and tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's assertions of chronic hearing loss and tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of hearing loss or tinnitus; the 2008 and 2009 treatment notes indicating that his left ear hearing loss and tinnitus began suddenly in 2008, many years after service separation; and the lack of any documentation of reports or treatment for a hearing loss or tinnitus until 2008, more than 30 years after service separation.  

As such, the Board does not find that the evidence sufficiently supports chronic hearing loss or tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorders and active service. 

The Board acknowledges the Veteran's statements that he experienced hearing loss and tinnitus symptoms during active service, and that he believes that his current hearing loss and tinnitus are related to the noise exposure he experienced during active service.  Again, the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau; see also Barr (lay testimony is competent to establish the presence of observable symptomatology).  However, the Board finds that the opinion provided by the VA examiner in August 2010, discussed above, is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, his etiology opinion is afforded more weight.

The Board acknowledges the favorable opinion of the private physician submitted in January 2017 and discussed above.  However, the Board finds that the August 2010 VA opinion is more probative on the question of whether there is a nexus between the current hearing loss and tinnitus and active service and has afforded greater weight to that opinion than to the private physician's opinion.  The private physician provided no rationale for his opinion, did not explain the lack of significant puretone threshold shifts during active service, nor did he discuss the significant gap in time between service separation and the first documented report of hearing loss or tinnitus, as well as the Veteran's statements in 2008 that his left ear hearing loss and tinnitus had begun suddenly in several weeks prior.    

By contrast, the August 2010 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by a thorough rationale.  The VA examiner was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinion.    

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral hearing loss disability or tinnitus and his military service, including no credible evidence of chronic symptoms of bilateral hearing loss or tinnitus during active service, chronic symptomatology of bilateral hearing loss or tinnitus following service separation, or competent medical evidence establishing a link between the Veteran's bilateral hearing loss or tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral hearing loss disability and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Dismissal of Hypertension and Prostate Cancer Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a November 2016 Statement in Support of Claim, the Veteran withdrew the appeals as to entitlement to service connection for hypertension and prostate cancer, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals regarding these issues, and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a March 2010 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the November 2016 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As discussed above, the Veteran was afforded VA examinations in August 2010 and February 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as in-person interviews and examinations of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.  

Service connection for a back disability is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

The appeal regarding entitlement to service connection for hypertension is dismissed.

The appeal regarding entitlement to service connection for prostate cancer is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


